Citation Nr: 1615805	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for status post right lower lobe resection for a benign inflammatory cavity and mass (claimed as right lung resection, status post airplane fumes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in January 2015 at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in January 2015.  At that time, the Board found that that an addendum opinion was necessary in order to decide the claims.  Specifically, it was noted that, in October 2008, the Veteran underwent a VA contract examination for his claimed bilateral knee disorder.  He was diagnosed with bilateral knee strain and the examiner opined negatively that such was due to service, stating, "[m]ilitary service ended in 1974 and cannot correlate today's problem with a single incidence of pain 34 years ago.  No degenerative joint disease noted on x-ray to indicate ongoing long term damage."

However, the October 2008 VA contract examiner did not address service treatment records showing that the Veteran appeared to have a pre-existing bilateral knee disorder prior to service.  Additionally, the October 2008 examiner did not sufficiently discuss the Veteran's in-service treatment, nor did he address his contentions that his military occupational specialty caused his bilateral knee disorder, and that he has had symptoms since service separation.

Pursuant to the January 2015 Board remand, an additional medical opinion was obtained in June 2015.  Significantly, the June 2015 VA examiner wrote that she was unable to identify all current diagnoses of the left and right knee as review of post-service private treatment records was negative for any knee complaints.  The examiner noted that the Veteran was diagnosed with bilateral knee strain at the time of the October 2008 VA contract examination.  However, the examiner noted that this may not be the case today as knee strains tend to resolve over time and, without current documentation of ongoing knee issues, the examiner could not state that the Veteran currently had a diagnosis of bilateral knee strain.  The examiner wrote that, as of 2015, there was no ongoing post-service private treatment records that supported ongoing knee pain in concluding that there was no evidence to support that the patient had bilateral knee strains/or chronic knee conditions prior to service and in concluding that any knee pain that was apparent on the examination in 2008 was not related to the Veteran's active duty service from 1970 to 1974.

Subsequently, the Veteran submitted an August 2015 private treatment record noting complaints of gradually worsening knee pain for decades as well as a diagnosis of chondromalacia of the patella.  In September 2015, the Veteran requested that he be afforded a new VA examination based on his in-service and current diagnoses of chondromalacia of the knees.  

Given the above, the Board finds that a new VA examination is necessary to decide the case.  Specifically, in light of the August 2015 diagnosis of chondromalacia during the appeal period, i.e., in August 2015, a remand is necessary in order to obtain an addendum opinion reconciling such diagnosis with the finding of no chondromalacia at the October 2008 examination and, if such cannot be reconciled, an opinion regarding the etiology of the Veteran's newly diagnosed chondromalacia is necessary.

Also, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed bilateral knee disorders since service.  Significantly, the record includes VA treatment records dated through January 2015 but nothing since January 2015.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

With regard to the right lower lobe resection claim, in a December 2014 rating decision, the RO found that no new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for status post right lower lobe resection for a benign inflammatory cavity and mass (claimed as right lung resection, status post airplane fumes).  Thereafter, in January 2015 (within one year of notification of the December 2014 rating decision), the Veteran entered a notice of disagreement with the AOJ as to this decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A statement of the case on the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for status post right lower lobe resection for a benign inflammatory cavity and mass (claimed as right lung resection, status post airplane fumes) should be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed bilateral knee disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated January 2015 to the present.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral knee disorders.  The claims file should be made available to the examiner.
 
The examiner should address the following inquiries:

(A)  Identify all current diagnoses of the left and right knee, to include bilateral knee strain diagnosed in October 2008 and chondromalacia of the patella diagnosed in August 2015.

(B)  The examiner is asked to opine as to whether there is clear and unmistakable evidence that any currently diagnosed left or right disorder pre-existed service. 

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii)  If there is no clear and unmistakable evidence that a current left or right knee disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including as due to prolonged standing necessitated by the Veteran's military occupational specialty as a security policeman.

In providing the requested opinion(s), the examiner must consider and discuss the Veteran's service treatment records, to include his reported childhood history of knee treatment and his in-service diagnosis of bilateral chondromalacia patella, as well as his competent reports as to the onset and continuity of bilateral knee symptomatology.

A rationale for any opinion given should be provided. 

4. Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




